                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                                   Case No. 7:20-cv-00075-M

     MARKEL AMERICAN INSURANCE             )
     COMP ANY a/s/o NATIONAL FOOTBALL )
     LEAGUE,                               )
                                           )
                               Plaintiff,  )
                                           )                               OPINION
     V.                                    )                              AND ORDER
                                           )
     XDS, LLC; CGS PREMIER, INC.;          )
     BLACK' S TIRE SERVICE, INC. ; and     )
     POMP ' S TIRE SERVICE, INC.,          )
                                           )
                               Defendants. )

       This matter comes before the court on Plaintiffs motion seeking leave to file an amended complaint,

filed September 9, 2020. [DE-58] For the reasons that follow, Plaintiff s motion is GRANTED IN PART

and DENIED IN PART.

        I.     Background

       A full background is set forth in full within the court's August 24, 2020 order dismissing Plaintiffs

claims brought within the initial complaint against Defendant CGS Premier, Inc. ("CGS"). [DE-48] The

proposed amended complaint that Plaintiff attaches to its motion adds factual allegations missing from the

initial complaint and breaks out certain claims brought therein, some of which the court described within

the August 24, 2020 order as insufficient to withstand CGS ' s Federal Rule of Civil Procedure 12(b)(6)

("Rule 12(b)(6)") motion to dismiss. [DE-58-2]




                                                         1



                Case 7:20-cv-00075-M Document 72 Filed 01/28/21 Page 1 of 8
         II.       Legal standard

         The Fourth Circuit has said:

                A plaintiff may amend his complaint one time as a matter of course before the
                defendant files a responsive pleading. Fed. R. Civ. P. l 5(a). Once the defendant
                files a responsive pleading, however, the plaintiff may amend his complaint only
                by leave of the court or by written consent of the defendant, id., but Rule 15(a)
                directs that leave to amend shall be freely given when justice so requires. This
                liberal rule gives effect to the federal policy in favor of resolving cases on their
                merits instead of disposing of them on technicalities.

                We have interpreted Rule 15(a) to provide that leave to amend a pleading should
                be denied only when

                       [1] the amendment would be prejudicial to the opposing party,

                       [2] there has been bad faith on the part of the moving party, or

                       [3] the amendment would have been futile.

Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (en bane) (internal quotation marks and citations

omitted).

         III.      Analysis

                   a. Prejudice

         This court recently discussed what constitutes a prejudicial amendment within the meaning of

Laber:

                Under Rule 15(a)(2), prejudice means that the party opposing the amendment
                would be hindered in the preparation ofits case, or would have been prevented from
                taking some measure in support of its position. Thus, undue prejudice may justify
                denying a motion to amend if the amendment would require the non-moving party
                to expend significant additional resources to conduct discovery and prepare for
                trial, or would significantly delay the resolution of the dispute. A change in the
                theory of recovery may obviously sometimes cause substantial prejudice to a
                defendant, justifying denial of a motion to amend to assert that theory. An
                amendment is not prejudicial, by contrast, if it merely adds an additional theory of
                recovery to the facts already pled and is offered before any discovery [h]as
                occurred.


                                                             2



                    Case 7:20-cv-00075-M Document 72 Filed 01/28/21 Page 2 of 8
Hatteras/Caba Yachts, LLC v. MIY Epic, No. 4:17-CV-00025-BR, 2020 U.S. Dist. LEXIS 59044, at *9-10

(E.D.N.C. Apr. 3, 2020) (internal quotation marks, brackets, and citations omitted). The Laber court made

clear that "[w ]hether an amendment is prejudicial will often be determined by the nature of the amendment

and its timing[,]" but that "[d]elay alone . .. is an insufficient reason to deny [a] motion to amend." 438

F.3d at 427.

        None of Defendants have raised meaningful arguments that the proposed amendment would hinder

their case preparations or prevent them from taking any action. And rather than changing its theory of the

case, Plaintiff seeks leave to (1) plead additional factual detail and (2) make more discrete certain of its

legal claims, all of which were previously brought within Plaintiffs initial complaint.

        Therefore, the only arguable prejudice to Defendants results from Defendants' expenditure of

resources litigating the initial complaint prior to the motion. Only CGS moved to dismiss the complaint on

the basis of Plaintiffs pleading deficiencies prior to the court's August 24, 2020 order discussing those

deficiencies. [DE-48] The resources expended by the non-CGS Defendants opposing the initial complaint

were therefore minimal, and those parties' arguments regarding prejudice accordingly ring hollow. 1 The

court therefore concludes that allowing the proposed amendments would not cause undue prejudice to the

non-CGS Defendants.

        By contrast, because CGS expended significant resources opposing the initial complaint leading up

to the court' s August 24, 2020 order, CGS can make a meaningful argument that it will be prejudiced by

having to relitigate claims that it has already litigated because Plaintiff did not bring plausible claims against

it in a more-timely manner. The court is empathetic to CGS ' s argument, as it also expended significant


    1
     The court is unpersuaded by the arguments that the non-CGS Defendants ' Federal Rule of Civil Procedure
    12(c) motions seeking judgment on the pleadings on the initial complaint- which essentially piggyback off
    of CGS ' s Rule 12(b)(6) motion to dismiss (and the court' s analysis in response that motion)- militate
    otherwise.

                                                            3



                  Case 7:20-cv-00075-M Document 72 Filed 01/28/21 Page 3 of 8
resources addressing Plaintiffs initial claims against CGS, which could have been more productively spent

had Plaintiff moved to amend the complaint in response to CGS's motions rather than electing to argue in

defense of deficient claims by invoking long-rejected interpretations of the federal pleading standard. [see

DE-48 at 4 n.2]

        Nevertheless, Plaintiffs motion seeking leave to amend (1) is Plaintiffs first such motion, (2) was

filed approximately five months after the initial complaint was filed, and (3) came before the case

progressed significantly into discovery. [see DE-46 (discovery deadline is August 2021)]                        For these

reasons, and because the amendments sought merely expand upon the allegations made and theories

invoked by the initial complaint, the court is persuaded that CGS would not be unduly prejudiced by

granting Plaintiff leave to amend. See Scott v. Family Dollar Stores, Inc., 733 F.3d 105, 118-19 (4th Cir.

2013) (reversing denial of motion seeking leave to amend finding no undue prejudice noting that (1) motion

seeking leave to amend was plaintiffs first, (2) the "proposed amended complaint merely elaborates on

[an] allegation in the original complaint[,]" and (3) " [t]he legal theory remains the same"); Davis v. Piper

Aircraft Corp. , 615 F.2d 606, 613 (4th Cir. 1980) ("Because defendant was from the outset made fully

aware of the events giving rise to the action, an allowance of the amendment could not in any way prejudice

the preparation of defendant's case."). The court's ultimate conclusion that Plaintiff may bring amended

claims against CGS 2 is in keeping with the Fourth Circuit's "policy to liberally allow amendment[,]"


    2
      CGS ' s argument that Plaintiff was required to accompany its motion seeking leave to amend with a motion
    under Federal Rules of Civil Procedure 59 or 60 falls short because the court did not certify its August 24,
    2020 order as immediately appealable and no immediately-appealable final judgment was entered in the
    case. See Fed. R. Civ. P. 54(b) ("When an action presents more than one claim for relief ... or when
    multiple parties are involved, the court may direct entry of a final judgment as to one or more, but fewer
    than all, claims or parties only if the court expressly determines that there is no just reason for delay.
    Otherwise, any order or other decision, however designated, that adjudicates fewer than all the claims or
    the rights and liabilities of fewer than all the parties does not end the action as to any of the claims or parties
    and may be revised at any time before the entry of a judgment adjudicating all the claims and all the parties '
    rights and liabilities." (emphasis added)) .

                                                                 4



                  Case 7:20-cv-00075-M Document 72 Filed 01/28/21 Page 4 of 8
Galustian v. Peter, 591 F.3d 724, 729 (4th Cir. 2010), and the "federal policy in favor ofresolving cases on

their merits instead of disposing of them on technicalities[,]" Laber, 438 F.3d at 426.

                  b. Badfaith

         Defendants have not argued that Plaintiffs motion seeking leave to amend was filed in bad faith, so

the court does not consider that prospect.

                  c. Futility

         "Futility is apparent if the proposed amended complaint fails to state a claim under the applicable

rules and accompanying standards[.]" Katyle v. PennNat 'l Gaming, Inc., 637 F.3d 462,471 (4th Cir. 2011).

The applicable rules, of course, include Federal Rules of Civil Procedure 8 and 12(b)(6). 3 See Perkins v.

United States, 55 F.3d 910, 917 (4th Cir. 1995) (proposed amendments are futile if they "could not

withstand a motion to dismiss").

         Only Defendant XDS, LLC ("XDS") responded in opposition to Plaintiffs motion seeking leave to

amend arguing that Plaintiffs proposed amendments would be futile. [DE-65] XDS argues that proposed

counts II (negligence), III (N.C. Gen. Stat. § 99B products liability), and IV (breach of the implied warranty

of fitness for a particular purpose) do not state plausible claims for relief and that the court should deny

Plaintiff leave to bring those proposed claims. [DE-65] In reply, Plaintiff concedes that proposed counts

II and III are deficient, but argues that proposed count IV would not be a futile amendment.

         The court agrees with XDS.         Both North Carolina and New York's versions of the Uniform

Commercial Code set forth as follows:

              Where the seller at the time of contracting has reason to know any particular
              purpose for which the goods are required and that the buyer is relying on the seller's
              skill or judgment to select or furnish suitable goods, there is unless excluded or

    3
        [See DE-48 at Section II (describing federal pleading standard under Rules 8 and 12(b)(6), including the
    plausibility standard first articulated in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007))]

                                                              5



                   Case 7:20-cv-00075-M Document 72 Filed 01/28/21 Page 5 of 8
            modified under the next section an implied warranty that the goods shall be fit for
            such purpose.

N.C. Gen. Stat. § 25-2-315; N.Y. U.C.C. § 2-315. Courts in this circuit interpreting this provision have said

that "to state a claim for breach of the implied warranty of fitness for a particular purpose, a plaintiff must

allege the particular purpose for which the goods were bought as opposed to any 'ordinary use' covered by

the warranty of merchantability." Gregory Wood Prods. v. Advanced Sawmill Mach. Equip., Inc. , No. 5:06-

CV-00087, 2007 U.S. Dist. LEXIS 46245, at *15 (W.D.N.C. June 25, 2007).

        Plaintiffs proposed count IV fails to allege the NFL' s particular purpose for purchasing the

Mediacruiser. Instead, Plaintiff alleges that "Defendant XDS impliedly warranted that the Mediacruiser

and its component parts were . . . properly designed so as to be fit for the purpose for which [the

Mediacruiser} was intended." [DE-58-2 ,r 92 (emphasis added)] Such conclusory pleading regarding the

NFL's particular purpose for the Mediacruiser is plainly insufficient to plead an implied-warranty-of-

fitness-for-a-particular-purpose claim. Gregory Wood Prods. , supra; Fairchild v. Kubota Tractor Corp.,

No. 1:18CV69, 2018 U.S. Dist. LEXIS 143227, at *15 (W.D.N.C. Aug. 23 , 2018) (dismissing N.C. Gen.

Stat.§ 25-2-315 claim under Rule 12(b)(6) because it alleged "bare statements of the elements of this claim,

without supporting facts," including that "Defendant, at the time of contracting[,] had reason to know the

particular purpose for which the goods [were] required."); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

("Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice."). The court accordingly concludes that proposed count IV ' s implied-warranty-of-fitness-for-a-

particular-purpose claim would be a futile amendment, and leave to bring that claim will not be granted. 4


    4
      Even had Plaintiff alleged within the proposed amended complaint (as it argues "can be inferred" from
    the proposed amended complaint in reply to XDS ' s opposition) that the Mediacruiser' s particular purpose
    was that it "be used for the NFL' s events throughout the country" [DE-70 at 5] , such an allegation would
    have been wholly indefinite. As a result, even assuming arguendo that it could be construed as an allegation


                                                             6



                 Case 7:20-cv-00075-M Document 72 Filed 01/28/21 Page 6 of 8
       Finally, although CGS did not make futility-based arguments in opposition to Plaintiffs motion

seeking leave to amend, the court had full briefing on and conducted an analysis of the initial complaint's

claims brought against CGS in adjudicating CGS's motion to dismiss those claims, and Plaintiffs proposed

count VII (implied-warranty claims against CGS) does not materially differ from the parallel claim (initial

count 111) that the court previously rejected. As discussed in depth within the court's August 24, 2020 order,

North Carolina law does not allow a subrogee to bring an implied-warranty claim for its subrogor's

economic losses against a party in the absence of privity of contract between the subrogor and that party.

[see DE-48 at Section 11l(a)(iii)] Because proposed count VII does not allege privity of contract between

the NFL and CGS, it fails under Rule 12(b)(6) and therefore would be a futile amendment, and leave to

bring that claim will not be granted, either.




    of a purpose full stop, Plaintiffs would-be allegation regarding the NFL's purpose is certainly not an
    allegation of any particular purpose, as Plaintiff was required to allege in order to properly state an implied-
    warranty-of-fitness-for-a-particu/ar-purpose claim. Gregory Wood Prods., supra.

                                                               7



                  Case 7:20-cv-00075-M Document 72 Filed 01/28/21 Page 7 of 8
        IV.     Conclusion

       For the foregoing reasons, Plaintiffs motion is GRANTED IN PART and DENIED IN PART.

Plaintiff is DIRECTED to file an amended complaint omitting proposed counts II, III, VII, and the implied-

warranty-of-fitness-for-a-particular-purpose aspect of count IV from the current proposed amended

complaint within fourteen (14) days of the date entry of this order. Defendants shall thereafter respond to

the amended complaint pursuant to the Federal Rules of Civil Procedure.

       The initial complaint is rendered moot by the court' s order allowing an amended complaint. See

Young v. City ofMount Rainier, 238 F.3d 567, 572 (4th Cir. 2001) ("As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect." (internal quotation marks and citation

omitted)). Accordingly, Defendants' other motions pending on the docket attacking the initial complaint

[DE-51 ; DE-53 ; DE-60] are DISMISSED AS MOOT. See Superior Performers, Inc. v. Meaike, No.

1:13CV1149, 2014 U. S. Dist. LEXIS 158862, at *35- 36 (M.D.N.C. Nov. 10, 2014) ("[B]ecause

Defendants' arguments contained in its Motion to Dismiss[] pertain to the Causes of Action in Plaintiffs

First Amended Complaint, and not to those Causes of Action in Plaintiffs proposed Second Amended

Complaint, Defendants' Motion to Dismiss is now moot and must be dismissed without prejudice to refiling

based upon the allegations and content of the Second Amended Complaint.").



       SO ORDERED this the _ _      2(J_____day of Y~;:t=
                                     _dt:                                                         ,2021.

                                                         2LLlM
                                                          RICHARDE.MYERSI~
                                                                                            ~
                                                          CHIEF UNITED STATES DISTRICT JUDGE




                                                         8



                 Case 7:20-cv-00075-M Document 72 Filed 01/28/21 Page 8 of 8
